internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------- ----------------------------------------------------- ----------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------------ ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-120796-15 date date legend debtor ------------------------------------------------------------ --------------------------- trust ------------------------------------------------------------ -------------------------------------------------- n1 date1 date2 date3 date4 date5 date6 date7 date8 ------------ -------------------------- --------------------------- --------------------------- --------------------------- --------------------------- ---------------------------- --------------------------- --------------------------- dear ------------------- plr-120796-15 this responds to a letter dated date submitted on behalf of trust requesting a ruling regarding the classification of trust as a liquidating_trust under sec_301_7701-4 of the procedure and administration regulations facts the information submitted states that debtor filed a voluntary petition for relief under chapter of the bankruptcy code in the united_states bankruptcy court on date1 on date2 debtor submitted its modified second amended joint plan the plan to the bankruptcy court on date3 the bankruptcy court confirmed the plan approving the establishment of trust to facilitate the liquidation and distribution of its assets on date4 trust was established with an initial term of n1 years ending on date5 on date6 the bankruptcy court extended trust’s term until date7 pursuant to the provisions of the plan and trust agreement trust was created for the primary purpose of liquidating the assets of trust with no objective to conduct a trade_or_business except to the extent reasonably necessary to and consistent with the liquidating purpose of trust trust shall not receive or retain cash in excess of a reasonable amount to meet claims and contingent liabilities including disputed claims or to maintain the value of the assets during liquidation cash not available for distribution and cash pending distribution will be held in demand and time deposits such as short term certificates of deposit in banks or other savings institutions or other temporary liquid_assets such as treasury bills trust is required under the terms of trust to distribute to the beneficiaries of trust at least annually its net_income and all net_proceeds from the sale of trust’s assets except that trust may retain an amount of net_proceeds or net_income reasonably necessary to maintain the value of the property or to meet claims or contingent liabilities trust consistent with the requirements set out in revproc_94_45 1994_2_cb_684 provides that the transfer of trust assets to trust will be treated for all federal tax purposes as a deemed transfer by debtor to the beneficiaries followed by a deemed transfer by the beneficiaries to trust trust provides that the beneficiaries of trust will be treated as the grantors and deemed owners of trust trust provides that the trustee of trust shall file tax returns as a grantor_trust pursuant to sec_1_671-4 of the income_tax regulations it further provides that the parties will value all assets transferred to trust consistently and use such values for all federal_income_tax purposes all of trust’s income is subject_to tax on a current basis and allocable to the beneficiaries pro_rata based on their respective interests in trust trust represents that as of the date of its ruling_request submission trust has made significant progress in orderly winding-down and liquidating the former business of debtor trust further represents that from its establishment trust has been formed plr-120796-15 and operated consistent with the conditions set forth in revproc_94_45 trust now represents that certain developments generally beyond the control of the trustee of trust have occurred that require additional time and effort to facilitate the recovery_of certain remaining trust assets and to complete the liquidation of trust under sec_5 p of the plan multiple extensions of trust’s term may be obtained so long as the bankruptcy court determines upon motion within the six-month period prior to the expiration of each extended term that an extension is necessary to facilitate or complete the recovery and liquidation of trust’s assets trust represents that it has prepared and will timely file a motion with the bankruptcy court requesting an additional n1 year extension to date8 assuming trust’s term is extended trust represents that the trustee will make continuing efforts to dispose_of trust’s assets make timely distributions and not unduly prolong the duration of trust trust requests a ruling that trust will be classified for federal_income_tax purposes as a liquidating_trust under sec_301_7701-4 and revproc_94_45 and that a further extension to date8 will not adversely affect the determination that trust is a liquidating_trust law and analysis sec_301_7701-4 provides that certain organizations which are commonly known as liquidating trusts are treated as trusts for purposes of the internal_revenue_code the code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code if it is formed with the objective of liquidating particular assets and not as an organization having as its purpose the carrying of a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidation purpose becomes so obscure by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust revproc_94_45 provides the conditions under which the service will consider issuing advance rulings classifying certain trusts as liquidating trusts under sec_301 d revproc_94_45 states that the service will issue a ruling classifying an entity created pursuant to a bankruptcy plan under chapter of the bankruptcy code u s c sec_1101 et seq as a liquidating_trust under sec_301_7701-4 if certain specified conditions are met section dollar_figure of revproc_94_45 provides that the trust instrument must contain a fixed or determinable termination_date that is generally not more than five years from plr-120796-15 the date of creation of the trust and that is reasonable based on all the facts and circumstances if warranted by the facts and circumstances provided for in the plan and trust instrument and subject_to the approval of the bankruptcy court with jurisdiction over the case upon a finding that the extension is necessary to the liquidating purpose of the trust the term of the trust may be extended for a finite term based on its particular facts and circumstances the trust instrument must require that each extension be approved by the court within months of the beginning of the extended term conclusions based on the information submitted and the representations made we conclude that the conditions of revproc_94_45 have been satisfied accordingly we rule that trust will be classified for federal_income_tax purposes as a liquidating_trust under sec_301_7701-4 of the regulations additionally based on the facts and circumstances of this case and on the representations made we rule that an extension of time of trust’s term to date8 will not adversely affect the determination that trust is a liquidating_trust under sec_301_7701-4 except as expressly set forth above we express or imply no opinion concerning the federal_income_tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted as part of the ruling_request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter will be sent to trust’s authorized representative sincerely holly porter branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
